FILED
                             NOT FOR PUBLICATION                              JAN 26 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BAOQING XU,                                      No. 13-71645

               Petitioner,                       Agency No. A087-612-570

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Baoqing Xu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

       Substantial evidence supports the agency’s adverse credibility

determination based on inconsistencies between Xu’s testimony and written

application regarding when he organized fellow farmers to confront the local

government, Cortez-Pineda v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010)

(change in date of past harm was material and supported adverse credibility

determination), and based on Xu’s inability to provide names of any of the other

farmers with whom he was arrested, see Shrestha, 590 F.3d at 1048 (adverse

credibility determination reasonable under the totality of circumstances); see also

Jin v. Holder, 748 F.3d 959, 966 (9th Cir. 2014) (lack of detail in testimony

supported adverse credibility determination). We reject Xu’s contention that the IJ

failed to properly consider his explanations for the inconsistencies. See Zamanov

v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). We do not address Xu’s argument

that the IJ failed to comply with Ren v. Holder 648 F.3d 1079 (9th Cir. 2011),

because the BIA expressly did not reach the IJ’s failure to corroborate finding. In


                                           2                                    13-71645
the absence of credible testimony, Xu’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We lack jurisdiction over Xu’s CAT claim because he did not exhaust it

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Finally, we also lack jurisdiction over Xu’s request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     13-71645